—In an action to recover damages for legal malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (DiBlasi, J.), dated February 18, 1998, which, upon an order of the same court dated January 29, 1998, granting the defendants’ motion for summary judgment, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The defendants’ submissions established their entitlement to *588judgment as a matter of law with respect to the plaintiffs’ claims of legal malpractice (see, Alvarez v Prospect Hosp., 68 NY2d 320, 325; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Since the plaintiffs did not raise any triable issues of fact in their opposition papers, the trial court properly granted summary judgment dismissing the plaintiffs’ complaint alleging legal malpractice. O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.